NUMBER 13-22-00305-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


              IN RE OSBALDO GUERRA INDIVIDUALLY AND
                  D/B/A ON CALL DELIVERY SERVICES


                       On Petition for Writ of Mandamus.


                                       ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      On July 7, 2022, relator Osbaldo Guerra individually and d/b/a On Call Delivery

Services filed a petition for writ of mandamus and an emergency motion for temporary

stay. By petition for writ of mandamus, the relator asserts that the trial court’s May 19,

2022 order allowing relator to conduct Rule 204 medical examinations on real parties in

interest Armando Aguilar and Andres Perez Jr. constitutes an abuse of discretion

because the order allows the examinations to be made by telephone and to be either
recorded or performed with a medical provider of the real parties’ choosing present during

the exams. See TEX. R. CIV. P. 204. By emergency motion for temporary stay, relator

seeks to stay the underlying trial court proceedings, including approaching deadlines,

pending resolution of this original proceeding.

       The Court, having examined and fully considered the relator’s emergency motion

for temporary stay, is of the opinion that it should be granted. Accordingly, we grant the

emergency motion for temporary stay, and we order the trial court proceedings and

outstanding deadlines, specifically including expert designation deadlines, to be stayed

pending further order of this Court, or until this case is finally decided. See TEX. R. APP.

P. 52.10(b).

       The Court requests that the real parties in interest, Aguilar and Perez, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

                                                                PER CURIAM

Delivered and filed on the
8th day of July, 2022.




                                             2